Citation Nr: 0631835	
Decision Date: 10/13/06    Archive Date: 10/16/06

DOCKET NO.  04-32 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a 
rating decision of September 1, 2000, which assigned a 
single 10 percent disability evaluation for bilateral 
tinnitus.



REPRESENTATION

Appellant represented by:	South Dakota Division of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel



INTRODUCTION

The veteran served on active duty from July 1977 to June 
1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Sioux Falls, South Dakota.  

The veteran's representative submitted the current claim in 
January 2003.  At that time, the representative asked that 
the RO issue a "corrected" rating decision in regard to the 
veteran's disability rating for his service-connected 
bilateral tinnitus.  The RO developed the issue as a claim 
of CUE in the rating decision that originally granted 
service connection for tinnitus and assigned a 10 percent 
rating.

The veteran's representative has submitted alternative 
arguments addressing an increased rating for the veteran's 
service-connected tinnitus.  The Board construes the 
submissions from the veteran's representative as a claim for 
an increased rating for the veteran's tinnitus.  As the 
issue has not been developed or certified on appeal, it is 
referred back to the RO for such further development as may 
be necessary.


FINDING OF FACT

1.  The RO granted service connection for bilateral tinnitus 
and assigned an initial 10 percent disability rating by way 
of a rating decision dated September 1, 2000.

2.  The veteran was notified of the September 2000 rating 
decision that same month.  He did not perfect an appeal 
within the applicable time period and the decision became 
final.

3.  The evidence does not demonstrate that the incorrect 
facts were before the RO at the time of the September 1, 
2000, rating decision, and the RO did not make any error of 
fact or law that, had it not been made, would have 
manifestly changed the outcome of the decision at the time 
it was made.  


CONCLUSION OF LAW

The September 1, 2000, RO decision was not clearly and 
unmistakably erroneous with respect to the rating assigned 
for tinnitus.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 
3.105(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There is no dispute as to the facts involved in this case.  
The issue involved is an interpretation of the regulatory 
provisions pertaining to the rating of disabilities 
involving service-connected tinnitus.  The veteran asserts 
that the RO wrongly applied the pertinent rating criteria 
when it assigned a single 10 percent rating.

The veteran served on active duty from July 1977 to June 
1999.  He submitted a claim for service connection for, 
inter alia, tinnitus in May 2000.

The veteran was granted service connection for bilateral 
tinnitus by way of a rating decision dated September 1, 
2000.  He was awarded a 10 percent rating under Diagnostic 
Code 6260.  See 38 C.F.R. § 4.87 (2000).  Diagnostic Code 
6260 provided for a 10 percent rating for recurrent 
tinnitus, whether bilateral or unilateral.  The regulations 
in effect at that time also contained a note that a separate 
evaluation for tinnitus may be combined with an evaluation 
under Diagnostic Codes 6100 (hearing loss), 6200 (chronic 
suppurative otitis media, mastoiditis, or cholesteatoma), 
6204 (peripheral vestibular disorders), or other diagnostic 
code, except when tinnitus supports an evaluation under one 
of those diagnostic codes.  Id.

The veteran was notified of the rating decision in September 
2000.  He did not submit a notice of disagreement and the 
decision became final.  See 38 C.F.R. §§ 3.104(a), 20.200, 
20.302 (2006).

Previous determinations, which are final and binding, 
including decisions of service connection, degree of 
disability and other issues, will be accepted as correct in 
the absence of CUE.  38 U.S.C.A. § 5109A (West 2002); 38 
C.F.R. § 3.105(a) (2006).  To establish a valid CUE claim, a 
veteran must show that either the correct facts, as they 
were known at the time, were not before the adjudicator, or 
that the statutory or regulatory provisions extant at the 
time were incorrectly applied.  Russell v. Principi, 3 Vet. 
App. 310 (1992).  However, the veteran must assert more than 
a disagreement as to how the facts were weighed or 
evaluated.  Crippen v. Brown, 9 Vet. App. 412, 418 (1996).

If a veteran wishes to reasonably raise a claim of CUE, 
there must be some degree of specificity as to what the 
alleged error is and, unless it is the kind of error that, 
if true, would be CUE on its face, persuasive reasons must 
be given as to why one would be compelled to reach the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
alleged error.  Bustos v. West, 179 F.3d 1378, 1381 (Fed. 
Cir. 1999), cert. denied, 528 U.S. 967 (1999); Fugo v. 
Brown, 6 Vet. App. 40 (1993).  (emphasis added).  If the 
error alleged is not the type of error that, if true, would 
be CUE on its face, if the veteran is only asserting 
disagreement with how the RO evaluated the facts before it, 
or if the veteran has not expressed with specificity how the 
application of cited laws and regulations would dictate a 
"manifestly different" result, the claim must be denied or 
the appeal to the Board terminated because of the absence of 
legal merit or the lack of entitlement under the law.  
Luallen v. Brown, 8 Vet. App. 92 (1995); Caffrey v. Brown, 6 
Vet. App. 377, 384 (1994).  Further, VA's failure in the 
duty to assist cannot constitute CUE.  See Cook v. Principi, 
318 F.3d 1334, 1346 (Fed. Cir. 2003).  

Finally, if a claimant fails to adequately plead a CUE 
claim, whether it be a Board or RO decision, the proper 
remedy is to dismiss the challenge without prejudice.  See 
Simmons v. Principi, 17 Vet. App. 104, 114 (2003).

In this case, the veteran is arguing that the RO committed 
CUE in not assigning separate 10 percent ratings for his 
bilateral tinnitus.  In particular he contends that 
38 C.F.R. § 4.25(b) (2000) provided that disabilities that 
arise from a single disease entity are to be rated 
separately.  Thus the RO erred in not assigning 10 percent 
ratings for each ear in the September 1, 2000, rating 
decision.  (The RO incorrectly identified the date of the 
rating decision as September 1, 2002).  He further contends 
that the diagnostic criteria associated with Diagnostic Code 
6260, 38 C.F.R. § 4.87 (2000) do not prohibit the assignment 
of the separate disability ratings sought by the veteran.  
He disputes how the law was applied to the facts in his 
case.

The Board notes that the rating criteria for tinnitus were 
amended in 1999.  See 64 Fed. Reg. 25,202-25,210 (May 11, 
1999) (prior to the veteran's claim for service connection 
which was submitted in May 2000).  In particular, the rating 
criteria for tinnitus was amended to eliminate the 
requirement that the tinnitus be persistent as a symptom of 
head injury, concussion or acoustic trauma.  The new 
criteria required that the tinnitus be recurrent no matter 
the cause.  A note was also added to provide for a separate 
evaluation for tinnitus under the diagnostic codes noted 
above.  The note meant that tinnitus would not be rated 
simultaneously under more than one diagnostic code in 
violation of the rule against pyramiding found at 38 C.F.R. 
§ 4.14.  There was no change to permit the assignment of 
separate compensable ratings for each ear where there was 
evidence of bilateral tinnitus.  64 Fed. Reg. 25,206.

VA has not interpreted the criteria pertaining to 
evaluations of disabilities involving tinnitus to 
contemplate separate ratings for each ear, either before or 
after the 1999 amendments.  The veteran argues that 
38 C.F.R. § 4.25(b) permits such a construction.  The 
provisions of 38 C.F.R. § 4.25(b) state in pertinent part:  
"Except as otherwise provided in this schedule, the 
disabilities arising from a single disease entity, e.g. 
arthritis, multiple sclerosis, cerebrovascular accident, 
etc. are to be rated separately as are all other disabling 
conditions, if any."  38 C.F.R. § 4.25(b) (2000).

The veteran's arguments are without merit.  The veteran has 
not cited to any authority that would permit for the 
assignment of separate ratings.  He has not cited to any 
case, VA General Counsel opinion, or binding regulatory 
interpretation that states that separate ratings for 
tinnitus can be assigned to each ear and that was the state 
of the law at the time of the rating decision in September 
2000.  

As noted in the 1999 change to the regulations, ratings for 
tinnitus may be combined with those of certain other 
disabilities, most notably hearing loss, suppurative otitis 
media and peripheral vestibular disorder.  In promulgating 
those regulations, VA specifically did not provide for the 
assignment of separate ratings for each ear, while at the 
same time acknowledging that a disability rating for 
tinnitus (either in one ear or bilateral) could be combined 
with a rating for certain other disabilities.  Taken as a 
whole, there is no reasonable way to conclude that 38 C.F.R. 
§ 4.25(b) and Diagnostic Code 6260, 38 C.F.R. § 4.87, allow 
for the assignment of separate disability ratings for each 
ear where there is bilateral tinnitus.  

Even assuming arguendo that the RO erred by not considering 
38 C.F.R. § 4.25(b) in September 2000 when it rated the 
veteran's tinnitus, it cannot be said that, but for the 
error, it is absolutely clear that a different result would 
have ensued.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  
As noted above, VA has never interpreted Diagnostic Code 
6260 as to allow for the assignment of separate ratings.  
Whatever the cause, or whatever disease entity caused 
tinnitus, tinnitus itself has always been considered a 
single disability by VA and therefore entitled to only a 
single rating.  This interpretation of the rating criteria 
by the RO cannot be said to have clearly been an 
unreasonable or incorrect interpretation.  Thus any lack of 
consideration of § 4.25 by the RO is immaterial as the 
outcome would have been the same.  

The Board has also set forth the reasons as to why there was 
no error in the application of the rating criteria for 
Diagnostic Code 6260.  The veteran has argued that the 
pertinent criteria does not prohibit the assignment of 
separation compensable evaluations for each ear.  However, 
this has been shown to be contrary to the intent and 
longstanding application of the regulations.  The RO 
correctly applied the law in existence at the time the 10 
percent rating for tinnitus was assigned in September 2000.

Inasmuch as the veteran has failed to establish, without 
debate, that the correct facts, as they were then known, 
were not before the RO; that the RO ignored or incorrectly 
applied the applicable statutory and regulatory provisions 
existing at the time; or that, but for any such alleged 
error, the outcome of the decision would have been 
different, the Board must conclude that CUE in the RO's 
September 1, 2000, rating decision, as contended, has not 
been established.  See 38 C.F.R. § 3.105(a); Fugo, Russell, 
supra.  

In deciding the veteran's CUE claim, the Board has 
considered the Veteran's Claims Assistance Act of 2000 
(VCAA) for possible application.  Claims for CUE must be 
decided based on the evidence of record as they are based on 
a request for a revision of a previous decision.  As such, 
the Court has held that the duties to assist and notify 
under the VCAA are not applicable to CUE claims.  See 
Livesay v. Principi, 15 Vet. App. 165, 179 (2001); Parker v. 
Principi, 15 Vet. App. 407, 412 (2002).


ORDER

The claim of CUE in a September 1, 2000, rating decision 
that did not grant separate 10 percent ratings for tinnitus 
in each ear is denied.



____________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


